Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The amendments, filed April 27, 2022, have been entered. Claim 1 has been amended. Claims 1-20 are currently pending in the application. A new rejection under 35 U.S.C. 112(a) has been entered, as discussed in further detail below.
Applicant argues on pages 5-7 that the previously cited references of Chung (U.S. Publication No. 2018/0125252 in view of Rohr (U.S. Publication No. 2017/0055715) and Hutson (U.S. Publication No. 2021/0018028) do not sufficiently disclose the newly amended subject matter of claim 1. However, a new rejection has been entered, with the cited art of Chung, in view of Koo (U.S. Publication No. 2020/0355210) and further in view of Hutson

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the limitation “at least one monolithically extending post” in line 6. In Applicant’s response, filed 4/27/2022, Applicant claims support for this limitation is supported at least by Figures 3, 4, 7, and 8. While Examiner agrees that the feature of the posts extending from the transverse rod are shown in these figures, the figures alone do not provide support for the limitation of the posts being monolithic (i.e. being formed as one piece or otherwise integral with the transverse rod). No where in the specification is it discussed or suggested that the posts may be monolithic or otherwise integrally connected to the transverse rods. As such, the limitation “at least one monolithically extending post”, as interpreted to mean an integrally connected post, is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. Publication No. 2018/0125252), in view of Koo (U.S. Publication No. 2020/0355210) and further in view of Hutson (U.S. Publication No. 2021/0018028).
Regarding claim 1, Chung discloses an electric bed 1, comprising:  a fixation frame (comprising stationary frame members 111, 112, 121, 122, 213, 223, 312, 313, 123, Figures 2 and 3); a moveable frame 22 including two longitudinal rods 221 and a transverse rod 222 having two ends (defined by where transverse rod 222 is connected to longitudinal rods 221); wherein the two longitudinal rods 221 are pivotally connected with the fixation frame (at 213 through pivoted ends 203, Figure 3 and paragraph 0032, pivoting motion shown between Figures 2, where the moveable frame is flat, and figure 3, where the moveable frame is in an articulated position) respectively, and an actuator 26 having two ends directly and pivotally connected to the fixation frame (on mounting bar 213, through pivoted end 262, Figure 3 and paragraph 0049) and the transverse rod 222 (through end 261, pivoting shown through Figures 2 and 3, and paragraph 0049), respectively.
Chung does not disclose wherein the bed is dismantlable, where each of the longitudinal rods has at least one insertion hole, and each of the two ends of the transverse rod is provided with at least one monolithically extending post that extends along a length direction of the transverse rod and is detachably inserted into the at least one insertion hole of one of the longitudinal rods.
Koo teaches wherein the bed is dismantlable (Figure 18 and paragraphs 0142-0143 where the furniture is assembled via threaded rod 1 and nuts 2 which are generally known in the art to be removable, via, for example, the use of a wrench), where each of the longitudinal rods 70 has at least one insertion hole 70 (Figure 18), and each of the two ends of the transverse rod 10 is provided with at least one post 1 that extends along a length direction of the transverse rod 10 and is detachably inserted into the at least one insertion hole 71 of one of the longitudinal rods 70 (Figure 18 and paragraph 0088, where, in a frame construction Chung discloses both ends of the transverse rod 222 being attached to longitudinal rod 221, see Chung Figures 2-3).
Further, Hutson explicitly teaches and demonstrates at least one monolithically extending post 312 (paragraph 0036 and Figure 3A-B, and see Figure 2C, where the stud is shown welded, and thus integral, with the bracket assembly 306).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chung so the bed is dismantlable, where each of the longitudinal rods has at least one insertion hole, and each of the two ends of the transverse rod is provided with at least one monolithically extending post that extends along a length direction of the transverse rod and is detachably inserted into the at least one insertion hole of one of the longitudinal rods, as taught by Koo, because the construction method of Koo provides a simple yet sturdy structure that is relatively easy to assemble by screwing together the various components for ease of installation (paragraph 0007). Moreover, providing a monolithically extending post, as taught by Hutson, would merely amount to forming a formerly separate structure into a single piece, where the fasteners, brackets, and longitudinal frame bar of Koo would be provided in an integral structure, that would not provide unexpected results, as the post 1 of Koo is fixedly attached to the transverse rod 10 when fully assembled, and In this regard, MPEP 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) are relevant.
Regarding claim 3, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, further discloses wherein the insertion holes 71 of the longitudinal rods 70 are through holes 70 (see Koo, paragraphs 0142-0143).
Regarding claim 4, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Chung, as modified, further discloses wherein the posts 20 of the transverse rod 10 each comprise an external thread 1 (see Koo, paragraph 0140-0141 where post 1 is described as a screw and Figure 18 where threads are illustrated on the external surface of post 1); each of the posts 1 is inserted through one of the through holes 71 of the longitudinal rods 70 in a way that a nut 2 is threaded onto the external thread of the post 1 (see Koo, paragraphs 0142-0143).
Regarding claim 5, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 8, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, below).

    PNG
    media_image1.png
    553
    804
    media_image1.png
    Greyscale

Regarding claim 9, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 12, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, and 9.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Regarding claim 13, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 16, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Regarding claim 17, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 4.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 20, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Koo and Hutson and further in view of Rohr (U.S. Publication No. 2017/0055715).
Regarding claim 2, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, does not disclose wherein each of the two ends of the transverse rod is provided with two of said posts, and each of the longitudinal rods has two of said insertion holes.
Rohr teaches wherein each of the two ends of the transverse rod 104 is provided with two of said posts 116 (see Rohr, Figures 3 and 4), and each of the longitudinal rods 102 has two of said insertion holes 108 (see Rohr, Figures 3 and 4, where two fasteners 114, each comprising bolt 116 and nut 118, are used to attached longitudinal rod 102 to transverse rod 104, and further see paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Chung, as modified, so each of the two ends of the transverse rod is provided with two of said posts, and each of the longitudinal rods has two of said insertion holes, as taught by Rohr, because doing so would increase the strength and stability of the connection between the longitudinal and transverse rods by providing an additional point of connection (see Rohr, Figures 3 and 4 and paragraph 0041). Additionally, doing so would merely amount to a duplication of parts, where two posts and two holes would be provided on either end of the transverse rod and longitudinal rod, respectively, that would not provide unexpected results, as it would merely increase the amount of connection points between the longitudinal and transverse rod. In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Claims 6, 7, 10, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Koo and Hutson and further in view of Rawls-Meehan et al. (U.S. Publication No. 2016/0206113), hereinafter referred to as Rawls-Meehan.
Regarding claim 6, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, below, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).

    PNG
    media_image2.png
    435
    647
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 7, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 10, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 9.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 11, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 9.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 14, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 15, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 18, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 19, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673